DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed May 16, 2022. Claims 1-20 are pending of which 13-18 are withdrawn from consideration.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL.

Claim Rejections – 35 USC section § 102/103
 	On page 9 of the Response, Applicant stated that Wang does teach providing the first subset of image frames as inputs to an image processing model at a higher frame rate than a second subset of image frames from the plurality of image frames, the image processing model being trained to generate an output based on one or more input images;  however, the partially agrees. Wang does in fact teaches first and second subsets (see [p][0031] - a collection of individual frames and/or a collection of scenes of a video, wherein individual frames or individual scenes of the collection represent distinct events in the video) and trained to generate an output based on one or more input images (video summarizer which perform video summarization technique used to generate a still-image storyboard that summarizes a sequence of video frames – see [p][0006]); however does not expressly disclose the first frame is at a higher rate than the second. The Examiner believe Hua teaches this limitation as disclose in the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub No.: 20070147504) in view of Hua et al (Pub No.: 20180041765). 
 	As to independent claim 1, Wang discloses a method (method for identifying key frames from a sequence of video frames – see [p][0009]), comprising: receiving, from one or more video capturing devices (video capture device – see Fig 10 and [p][0027]), input video content including a plurality of image frames (sequence of frames of data – see [p][0027]); identifying camera statistics for the video content (for e.g. camera focus values – see  Fig 3 and [p][0038]), the camera statistics including data obtained by the one or more video capturing devices in conjunction with generating the video content (motion vector information – see [p][0031]); detecting content of interest in a first a subset of image frames (the similarity in luminance is considered in order to detect situations in which an object moves – see [p][0044]) from the plurality of image frames based on the camera statistics (select key frames from the sequence of video frames – [p][0032]); and providing the subset of image frames as inputs to an image processing model trained to generate an output based on one or more input images (video summarizer which perform video summarization technique used to generate a still-image storyboard that summarizes a sequence of video frames – see [p][0006]); however, Wang does not teach the method wherein the providing the first subset at a higher frame rate than a second subset of image frames from the plurality of image frames, the image processing model being.
 	Hua discloses a compact representation of video event including wherein the providing the first subset at a higher frame rate than a second subset of image frames from the plurality of image frames, the image processing model being (first frame rate is 5 frames per second and second frame rate can be higher or lower – see [p][0071]). 
	Wang and Hua  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the compact representation of video event Hua into the method for identifying key frames from a sequence of video frames of Wang in order to create a compact, and discriminative representations of videos using a counting grid representation of the video and aggregating features associated with active locations of the counting grid to obtain a feature representation of the video (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 2, Wang teaches the method, wherein the input video content comprises captured video footage that has been locally refined by the one or more video capturing devices based on the camera statistics (compressed the video using encoder and the encoding schemes that use motion vectors to increase the amount of compression – see [p][0029]).

 	As to claim 3, Wang teaches the method, wherein identifying the camera statistics comprises: receiving a set of camera statistics from the one or more video capturing devices (for e.g. camera focus values – see  Fig 3 and [p][0038]); and identifying one or more camera statistics based on an application of the image processing model (video summarizer which perform video summarization technique used to generate a still-image storyboard that summarizes a sequence of video frames – see [p][0006]).

 	As to claim 4, Wang teaches the method, wherein determining the subset of image frames comprises selecting image frames from the plurality of image frames based on a rate at which the image processing model is configured to generate outputs based on input images (for e.g. frame rate – see [p][0037]).

 	As to claim 5, Wang teaches the method, wherein determining the subset of image frames comprises identifying image frames that include content of interest based on the camera statistics (key frame selection – see [p][0032]).

 	

 	As to claim 11, Wang  does not teach wherein the image processing model comprises a deep learning model, and wherein providing the subset of image frames comprises providing the subset of image frames to the deep learning model implemented on a cloud computing system.
 	Hua discloses a compact representation of video event including wherein the image processing model comprises a deep learning model (see [p][0067]), and wherein providing the subset of image frames comprises providing the subset of image frames to the deep learning model implemented on a cloud computing system (see [p][0046])
 Therefore combining Wang and Hua would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to claim 12, Wang does not expressly disclose the method, wherein the image processing model comprises a deep learning model, and wherein providing the subset of image frames comprises providing the subset of image frames as input to the deep learning model implemented on a computing device that receives the input video content from the video capturing device.
 	Hua discloses a compact representation of video event including wherein the image processing model comprises a deep learning model (see [p][0067]), and wherein providing the subset of image frames comprises providing the subset of image frames as input to the deep learning model implemented on a computing device that receives the input video content from the video capturing device (see [p][0067]).
 	Therefore combining Wang and Hua would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	As to independent claim 19, this claim differs from claim 1 only in that claim 19 is system, claim 1 is method and the limitations a system, comprising: one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory. Wang discloses a system (see Fig 1) one or more processors (12 – see Fig 1); memory (17 – see Fig. 1) in electronic communication with the one or more processors (see [p][0025]); and instructions stored in the memory (see [p][0025]).

 	As to claim 20, Wang does not teach the system, wherein the one or more video capturing devices and the deep learning model trained to generate the output based on the one or more input images are both implemented on the computing device and coupled to the one or more processors of the system.
 	Hua discloses the system, wherein the one or more video capturing devices and the deep learning model trained to generate the output based on the one or more input images are both implemented on the computing device and coupled to the one or more processors of the system (see [p][0067]). 
 	Therefore combining Wang and Hua would meet the claim limitations for the same reasons as previously discussed in claim 1.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub No.: 20070147504) in view of Hua et al (Pub No.: 20180041765) as applied to claim 1 further in view of Liu et al (Pub No.: 20190147279). 
 	As to claim 6, Wang teaches the method, further comprising :identifying the first set of image frames to provide as inputs to the image processing model, the first set of image frames corresponding to a first duration of the video content that includes content of interest (frames segmented into shots – see [p][0062]); and identifying a second set of image frames to provide as inputs to the image processing model (frames segmented into shots – see [p][0062). 
 	Wang discloses a frame reduction system; however, does not expressly disclose at a second frame rate and at a first frame rate.
 	Hua discloses a compact representation of video event including at a second frame rate (second frame rate can be higher or lower – see [p][0071]) and at a first frame rate (5 frames per second – see [p][00071]).
 	Wang and Hua  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the compact representation of video event Hua into the method for identifying key frames from a sequence of video frames of Wang in order to create a compact, and discriminative representations of videos using a counting grid representation of the video and aggregating features associated with active locations of the counting grid to obtain a feature representation of the video (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	   Note the discussion above; the combination of Wang and Hua as a whole does not teach the second set of image frames corresponding to a second duration of the video content that does not include content of interest.
 	Liu discloses a video frame detector including the second set of image frames corresponding to a second duration of the video content that does not include content of interest (see [p][0086-0087])
 	Wang, Liu and Hua  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the video frame detector of Liu into the method for identifying key frames from a sequence of video frames of Wang as modified by Hua in order to determine a key frame, having receiving a plurality of frames from an input interface, wherein the plurality of frames has at least a previous frame and a current frame, receiving a background frame, determining a similarity based on a comparison of the current frame with the background frame, discarding the current frame if the similarity is greater than a predetermined similarity threshold (see [p][0009]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	
 	As to claim 7, note the discussion above; Hua teaches the method, wherein the second frame rate is higher than the first frame rate based on the first set of image frames including content of interest and the second set of image frames not including content of interest (note that higher or lower frame rates can be used – see [p][0071]). Therefore combining Wang, Liu and Hua would meet the claim limitations for the same reasons as previously discussed in claim 6.
 	
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Pub No.: 20070147504) in view of Hua et al (Pub No.: 20180041765) further in view of BEISER et al (Pub No.: 2019/0221090).
 	As to claim 8, the combination Wang and Hua as a whole does not expressly disclose the method, wherein receiving the input video content comprises receiving a plurality of input video streams from a plurality of video capturing devices, the plurality of input video streams comprising image frames from the plurality of input video streams; and wherein the camera statistics include data obtained by the plurality of video capturing devices in conjunction with generating the plurality of input video streams.
 	BEISER discloses a method for dynamically ordering video channel including wherein receiving the input video content comprises receiving a plurality of input video streams from a plurality of video capturing devices, the plurality of input video streams comprising image frames from the plurality of input video streams (plurality of video streams, recorded by a plurality of respective video cameras – see [p][0149]); and wherein the camera statistics include data obtained by the plurality of video capturing devices in conjunction with generating the plurality of input video streams (see [p][0064] - video analytics engine may scale abnormality score).
 	Wang, Hua and BEISER are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the method for dynamically ordering video channel of BEISER into the method for identifying key frames from a sequence of video frames of Wang as modified by Hua in order to extracting features from the plurality of video streams and calculating abnormality scores for the extracted features (see [p][0005]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 9, the combination Wang and Hua as a whole does not teach the method, wherein determining the subset of image frames comprises selectively identifying the subset of image frames from a first input video stream of the plurality of input video streams based on identified content of interest being detected within video content from the first input video stream.
 	BEISER teaches the method wherein determining the subset of image frames comprises selectively identifying the subset of image frames from a first input video stream of the plurality of input video streams based on identified content of interest being detected within video content from the first input video stream (see [p][0064] - video analytics engine may scale abnormality score). Therefore combining Wang as modified by Hua and BEISER would meet the claim limitations for the same reasons as previously discussed in claim 8

 	As to claim 10, Wang does not teach the method wherein determining the subset of image frames further comprises selectively identifying image frames from the first input video stream based on camera statistics obtained by a video capturing device that generated the first input video stream.
 	BEISER teaches the method wherein determining the subset of image frames further comprises selectively identifying image frames from the first input video stream based on camera statistics obtained by a video capturing device that generated the first input video stream (abnormality scores related to plurality of video streams may be sent to channel ranking engine – see [p][0053]). Therefore combining Wang, Hua and BEISER would meet the claim limitations for the same reasons as previously discussed in claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 3, 2022